
	

113 SRES 443 ATS: Recognizing the goals of National Travel and Tourism Week and honoring the valuable contributions of travel and tourism to the United States.
U.S. Senate
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 443
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2014
			Mr. Begich (for himself, Mr. Kirk, Mr. Schatz, Mr. Scott, Mr. Warner, Ms. Hirono, Mr. Reid, Ms. Klobuchar, Mrs. Shaheen, and Mr. Heller) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the goals of National Travel and Tourism Week and honoring the valuable contributions
			 of travel and tourism to the United States.
	
	
		
			Whereas National Travel and Tourism Week was established
			 in 1983 through the enactment of the Joint Resolution entitled Joint
			 Resolution to designate the week beginning May 27, 1984, as National
			 Tourism Week, approved November 29, 1983 (Public Law 98–178; 97
			 Stat. 1126), which recognized the value of travel and tourism;
		
			Whereas National Travel and Tourism Week is celebrated
			 across the United States from May 3 through May 11, 2014;
		
			Whereas more than 200 travel destinations throughout the
			 United States are holding events in honor of National Travel and Tourism
			 Week;
		
			Whereas one out of every 9 jobs in the United States
			 depends on travel and tourism and the industry supports more than
			 14,900,000
			 jobs in the United States, including 7,900,000 directly in the travel
			 industry and 7,000,000 in related industries;
		
			Whereas the travel and tourism industry is among the top 10 industries in 49 States and the
			 District of Columbia in terms of employment;
		
			Whereas international travel to the United States is the
			 single largest export industry in the country, generating a trade surplus
			 balance of $57,100,000,000 in 2013;
		
			Whereas the travel and tourism industry, Congress, and the
			 President have worked to streamline the visa process and make the United
			 States
			 welcoming to visitors from other countries;
		
			Whereas travel and tourism provide significant economic
			 benefits to the United States by generating $2,100,000,000,000 in
			 annual
			 economic output;
		
			Whereas leisure travel allows individuals to experience
			 the rich cultural heritage and educational opportunities of the United
			 States
			 and its communities; and
		
			Whereas the immense value of travel and tourism cannot be
			 overstated: Now, therefore, be it
		
	
		
			That the Senate—
			
				(1)
				recognizes May 3
			 through May 11, 2014, as National Travel and Tourism Week;
			
				(2)
				commends the
			 travel and tourism industry for its important contributions to the United
			 States; and
			
				(3)
				commends the
			 employees of the travel and tourism industry for their important
			 contributions
			 to the United States.
			
